In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, entered January 15, 1976, which dismissed the proceeding. Judgment reversed, on the law, without costs or disbursements, and petition granted to the extent that the Parole Board is directed to conduct an immediate preliminary violation hearing and, if necessary, a final violation hearing, pursuant to 7 NYCRR 1920.20 (d). No fact findings were presented for review. Petitioner is entitled to the hearings requested pursuant to the regulations of the Department of Correctional Services, which were in effect at the time of his last conviction. Latham, Acting P. J., Hargett, Suozzi and Mollen, JJ., concur.